Name: Commission Regulation (EC) No 3433/93 of 15 December 1993 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  transport policy;  economic policy;  industrial structures and policy
 Date Published: nan

 No L 314/10 Official Journal of the European Communities 16. 12. 93 COMMISSION REGULATION (EC) No 3433/93 of 15 December 1993 amending Regulation (EEC) No 1102/89 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 on structural improvements in inland waterway transport THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1101 /89 of 27 April 1989 on structural improvement in inland waterway transport ('), as amended by Regulation (EEC) No 3572/90 (2), and in particular Article 6 thereof, Whereas, pursuant to Article 6 of Regulation (EEC) No 1101 /89, the Commission must adopt a number of deci ­ sions concerning implementation of the structural impro ­ vements provided for by that Regulation, in particular the mutual financial support arrangements between the national scrapping funds ; whereas, therefore, Commission Regulation (EEC) No 1102/89 (3), as last amended by Regulation (EEC) No 3690/92 (4), laid down the rules governing mutual financial support arrangements ; Whereas the proper functioning of mutual financial support arrangements must ensure that the period for the repayment of sums prefinanced by the Member States is the same for all funds ; whereas, where the sums still to be repaid are minimal, the mutual financial support mecha ­ nism is no longer capable of ensuring that this objective is achieved ; whereas, therefore, an accounting amend ­ ment must be made to this mechanism ; Whereas the proposed amendments reflect the views received from the Member States and from the organiza ­ tions representing inland waterway carriers, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1102/89 is hereby amended as follows : 1 . the first indent in Article 10 (1 ) (a) is replaced by the following : '  the funds' debts on 1 January of the previous year, plus or minus the compensatory amounts that the funds have received or paid respectively during that year in connection with the financial transfers referred to in paragraph 3 (Dn),' ; 2. the first indent in Article 10 (2) (a) is replaced by the following : '  the total debts of all the funds on 1 January of the previous year (Dt), this amount being equal to the sum of the debts (Dn).' Article 2 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1993 . For the Commission Abel MATUTES Member of the Commission (') OJ No L 116, 28 . 4. 1989, p. 25. 0 OJ No L 353, 17. 12. 1990, p. 12. (3) OJ No L 116, 28 . 4. 1989, p. 30. (4) OJ No L 374, 22. 12. 1992, p. 22.